Parker, P. J.:
. The deceased lived in the city of Watervliet, and the plaintiff lived on her farm some two miles distant, and was a relative of his. Her claim is made up of a large number of items or charges *225for materials sold and delivered to him and for services rendered for him during the six years immediately prior to his death.
Of the amount allowed by the referee some $373 is composed "of charges for the work of herself and team in carrying the deceased and his visitors at a great many different times during such six years from his home to several.different places to which he wished to go and returning them home again. The method adopted to prove such items as lawful charges against his estate was as follows: The husband of the plaintiff testified that the deceased on many different dates, specifying them as nearly as he could, asked him to tell his wife (this plaintiff) that he, deceased, wished her to come down and take him to a specified place. That he delivered such message to his wife, who thereupon hitched up her team and drove away. This evidence was relied on to prove a request on the part of the deceased. The plaintiff herself then testified that, upon receiving such message from her husband, she hitched up, went to the house of the deceased, from there to the place named in the message, and then back to the house of the deceased. She further testified to what such service was worth, and so the charge for that item was established against the estate.
The following questions put to her, and her answers thereto, to establish the item in her claim, presented for “ conveying deceased to Oakwood Cemetery twice a year for 6 years, $60,” present one of the rulings which the appellant claims was error in this case: “ Q. From February, 1894, to February 15,1900, did your husband bring you word that Mr. Winne wanted you to send your team down and take him up to Oakwood cemetery ? * * * A. He did; Mr. Winne’s wife was buried at Oakwood cemetery. Q. How often during that time did your husband bring you such word ? * * * A. Twice a year. Q. What time in the year ? A. In the fall and spring, always. Q. On each occasion that your husband brought you such word, did you have your team harnessed and sent down to Mr. Winne’s? * * * A. Yes, sir; I took it down. Q. And took it down to Mr. Winne’s? A. Tes, sir. Q. Each time did you drive from Mr. Winne’s to Oakwood cemetery ? * * * A. I did; the value of the service of my team going from my house to Mr. Winne’s, and from there up to Oakwood and back was $5 ; it was two miles from my house to Mr. Winne’s, and *226from Mr..'Winne’s to Oakwood cemetery six or seven miles; it was a double team that I took.”
The answer to each of these questions was taken under the defendant’s objection that it was “ incompetent, immaterial and contrary to the provisions of section 829 of the Code of Civil Procedure, being a transaction between this plaintiff and John I. Winne, deceased,” and to such ruling an exception was duly taken.
In my opinion such objection to such evidence was well taken.
The giving of the message by the deceased to her husband, and the delivery of the same to her, did not, of course, establish any claim against the deceased. It was necessary to prove that the service so requested was actually performed. In other words, that she did go and take deceased up to the cemetery. The very performance of such service involved a transaction between her and the deceased, and when she testified to that fact, she testified to such a transaction and for that reason her evidence was incompetent under section 829 of the Code.
The rule held in Lerche v. Brasher (104 N. Y. 157) is authority for this conclusion. In that case the defendant, who was seeking to recover for services rendered the deceased under a written power of attorney, was allowed by the trial court to answer the question : “ What was done by you, excepting, of course, personal transactions or communications with the deceased ? ” The General Term held that it was error to permit that question to be- answered, but the Court of Appeals reversed the General. Term, holding the question good in form, because it expressly excluded evidence of any ■ personal transaction, etc. On page 162 of the opinion it appears that the trial judge distinctly stated when he allowed the question, that the “plaintiff could not testify to an employment or request, but where that was proved by other evidence, the party' might describe simply the things which he did, provided such acts could have been done in the absence of deceased and without his immediate or personal participation.” And acting on that basis the trial court excluded all evidence of visits to the deceased’s residence, or of facts which, if living, deceased could have directly contradicted by his own oath, and limited the plaintiff’s evidence to “ independent facts.” Such rule was approved by the Court of Appeals, and is exactly applicable to this case.
*227The things which the plaintiff testified she did, pursuant to deceased’s request, were not, and could not have been, performed in his absence or without his personal participation; and were he living he might possibly deny that he ever rode to that cemetery with her.
It is true that the plaintiff does not directly testify that when she drove to his house she saw the deceased, or from thence took him with her to the. cemetery and then back to the house. That fact seems to have been c.arefully omitted, but the evidence is none the less objectionable. What she then did is put forth by her as a per formance of his request to take him to the cemetery and she charges his estate for doing what she did. It is mere evasion to claim that she does not testify that she took him with her. The clear inference is that she took him. If she did not take him with her she did not earn the money she claims; and there is no other evidence that she did earn it save her evidence as above given. The plain effect which she necessarily claims for her testimony is that, pursuant to his message, she drove to the deceased’s and reported to him; that he thereupon got into the carriage and directed her to go to the cemetery and then to return, whereby he became indebted to her for the reasonable value of such service. We are not yet prepared to hold that such was not a transaction between herself and the deceased.
There were very many similar instances where similar evidence was taken under the defendant’s objection and exception, and the charges so proved constitute a large part of the amount allowed the plaintiff in this action. I am of the opinion that all of such charges were established by evidence which is clearly violative of section 829, and that for such reason this judgment cannot be sustained.
The judgment is, therefore, reversed on the law and the facts, the referee discharged and a new trial granted, costs to the appellant to abide the event.
All concurred.
Judgment reversed on law and facts, referee discharged and new trial granted, with costs to appellant to abide event.